DETAILED ACTION
Claims 1-18 are pending as amended on 10/17/22,
claims 8-18 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment filed October 17, 2022 & RCE filed on November 2, 2022.  Claims 1 & 6 have been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue, US 2019/0071921 in view of Donohue, US 2013/0061978 and further in view of Breillac, FR 2936835.
With regard to claim 1, Donohue ‘921 teaches various known processes for making IGUs, such as wherein a robotic gripper (130) lifts a first pane that was washed and conveyed to a first station (128), applies a spacer while holding it at a second station (132), returns the pane to the first station where it is mated with a second pane, and lifts the assembled panes and moves them on for additional processing downstream such as secondary edge sealing (258) and the like (throughout, e.g. abstract, [0148 & FIGS. 1-20]).
While the above exemplary sequence fills the panes with a gas at the first station, it does not expressly disclose lifting the mated panes and moving them to a third station downstream and filling with a non-air gas at the third station; however, this was still a conventional alternative as admitted by Donohue ‘921, which teaches that typically, one may optionally mate & fill the panes either all at once, or separately, in distinct stations [0010].  It would have been obvious for one of ordinary skill in the art to modify the exemplary process according to a well-known alternative filling method with predictable success to arrive at the claimed invention.  See also for example Donohue ‘978, which teaches a known process for receiving & filling a primary-sealed IGU with insulative gas (throughout, e.g. abstract, [FIGS. 1-12]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Donohue ‘978 with those of Donohue ‘921, in order to provide a well-known alternative IGU filling method with predictable success to arrive at the claimed invention.
While the prior art does not expressly disclose that the above sequence – where its system presents its washed panes at a first station, lifts them to apply spacer at a second station, and returns the spacer applied lite to be mated with a topping lite at the first station before delivering the resultant assembly to a third, filling station comprises carrying out all of these movements between stations via rotating a robot clockwise/counterclockwise between these stations as needed, the prior art does teach combinations of rotation/translation via robot arms, these being conventional movements for a common articulating robot arm, which are taught throughout Donohue ‘921, wherein these arms (130/242/238) may rotate around their bases to move panes between different stations of racks/conveyors/applicators/etc disposed around the periphery of said arms (throughout, e.g. [FIGS. 2, 4, 6-8, 11-13, 15-18]).  It is believed it would have been prima facie obvious to orient these stations for picking/pressing, spacer applying, and filling around a robot arm as needed, using only known means of movement & pane processing, predictably resulting in the same products via a different factory footprint as needed.  Further, Examiner notes Breillac, which also teaches a rotating robot picker (4) which can lift and transport panes between stations (1/2/3/5) arranged about its periphery to perform processing steps as needed (throughout, e.g. abstract, [FIG. 1]).  It would also have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Breillac with those of Donohue ‘921 & Donohue ‘978, in order to perform all forward/backward movements between the first/second/third stations via a known peripheral layout & transporting means with predictable success.
With regard to claims 2-3 & 7, Donohue ‘921 does not expressly disclose loading/removing its panes to/from the input/output stations’ conveyors manually, but rather, automatically/silently; however, the broad placement/removal of work into/out of a system, and doing so either by automated robot or manually would each have been prima facie obvious for one of ordinary skill in the art, as these represent the only two possibilities; see also MPEP 2144.04(III).
With regard to claim 4, Donohue ‘978 teaches receiving a primary-sealed IGU via a conveyor and applying edge sealant everywhere except a corner to allow for gas-filling with a lance (throughout, e.g. [0052 & FIG. 2]).
With regard to claims 5-6, Donohue ‘978 does not expressly disclose conveying into a “gas press”/to a fourth partial edge seal station, however, this reference seals/presses, fills the IGU assembly with a non-air gas as stated above, and corner seals at the filling location afterward, and it would have been prima facie obvious to perform any of these steps in these common sequential stations rather than in tandem (as also in claim 1 and as described in Donohue ‘921 [0010]).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue, US 2019/0071921 in view of Donohue, US 2013/0061978 and further in view of Rousse, EP 1733909.
With regard to claim 1, Donohue ‘921 teaches various known processes for making IGUs, such as wherein a robotic gripper (130) lifts a first pane that was washed and conveyed to a first station (128), applies a spacer while holding it at a second station (132), returns the pane to the first station where it is mated with a second pane, and lifts the assembled panes and moves them on for additional processing downstream such as secondary edge sealing (258) and the like (throughout, e.g. abstract, [0148 & FIGS. 1-20]).
While the above exemplary sequence fills the panes with a gas at the first station, it does not expressly disclose lifting the mated panes and moving them to a third station downstream and filling with a non-air gas at the third station; however, this was still a conventional alternative as admitted by Donohue ‘921, which teaches that typically, one may optionally mate & fill the panes either all at once, or separately, in distinct stations [0010].  It would have been obvious for one of ordinary skill in the art to modify the exemplary process according to a well-known alternative filling method with predictable success to arrive at the claimed invention.  See also for example Donohue ‘978, which teaches a known process for receiving & filling a primary-sealed IGU with insulative gas (throughout, e.g. abstract, [FIGS. 1-12]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Donohue ‘978 with those of Donohue ‘921, in order to provide a well-known alternative IGU filling method with predictable success to arrive at the claimed invention.
While the prior art does not expressly disclose that the above sequence – where its system presents its washed panes at a first station, lifts them to apply spacer at a second station, and returns the spacer applied lite to be mated with a topping lite at the first station before delivering the resultant assembly to a third, filling station comprises carrying out all of these movements between stations via rotating a robot clockwise/counterclockwise between these stations as needed, the prior art does teach combinations of rotation/translation via robot arms, these being conventional movements for a common articulating robot arm, which are taught throughout Donohue ‘921, wherein these arms (130/242/238) may rotate around their bases to move panes between different stations of racks/conveyors/applicators/etc disposed around the periphery of said arms (throughout, e.g. [FIGS. 2, 4, 6-8, 11-13, 15-18]).  It is believed it would have been prima facie obvious to orient these stations for picking/pressing, spacer applying, and filling around a robot arm as needed, using only known means of movement & pane processing, predictably resulting in the same products via a different factory footprint as needed.  Further, Examiner notes Rousse, which also teaches a rotating robot picker (1) which can lift and transport panes between stations (4/5/6/7) arranged about its periphery to perform processing steps as needed (throughout, e.g. abstract, [FIGS. 1-2]).  It would also have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Rousse with those of Donohue ‘921 & Donohue ‘978, in order to perform all forward/backward movements between the first/second/third stations via a known peripheral layout & transporting means with predictable success.
With regard to claims 2-3 & 7, Donohue ‘921 does not expressly disclose loading/removing its panes to/from the input/output stations’ conveyors manually, but rather, automatically/silently; however, the broad placement/removal of work into/out of a system, and doing so either by automated robot or manually would each have been prima facie obvious for one of ordinary skill in the art, as these represent the only two possibilities; see also MPEP 2144.04(III).
With regard to claim 4, Donohue ‘978 teaches receiving a primary-sealed IGU via a conveyor and applying edge sealant everywhere except a corner to allow for gas-filling with a lance (throughout, e.g. [0052 & FIG. 2]).
With regard to claims 5-6, Donohue ‘978 does not expressly disclose conveying into a “gas press”/to a fourth partial edge seal station, however, this reference seals/presses, fills the IGU assembly with a non-air gas as stated above, and corner seals at the filling location afterward, and it would have been prima facie obvious to perform any of these steps in these common sequential stations rather than in tandem (as also in claim 1 and as described in Donohue ‘921 [0010]).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue, US 2019/0071921 in view of Donohue, US 2013/0061978 and further in view of Macarei et al., WO 2021/013875.
With regard to claim 1, Donohue ‘921 teaches various known processes for making IGUs, such as wherein a robotic gripper (130) lifts a first pane that was washed and conveyed to a first station (128), applies a spacer while holding it at a second station (132), returns the pane to the first station where it is mated with a second pane, and lifts the assembled panes and moves them on for additional processing downstream such as secondary edge sealing (258) and the like (throughout, e.g. abstract, [0148 & FIGS. 1-20]).
While the above exemplary sequence fills the panes with a gas at the first station, it does not expressly disclose lifting the mated panes and moving them to a third station downstream and filling with a non-air gas at the third station; however, this was still a conventional alternative as admitted by Donohue ‘921, which teaches that typically, one may optionally mate & fill the panes either all at once, or separately, in distinct stations [0010].  It would have been obvious for one of ordinary skill in the art to modify the exemplary process according to a well-known alternative filling method with predictable success to arrive at the claimed invention.  See also for example Donohue ‘978, which teaches a known process for receiving & filling a primary-sealed IGU with insulative gas (throughout, e.g. abstract, [FIGS. 1-12]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Donohue ‘978 with those of Donohue ‘921, in order to provide a well-known alternative IGU filling method with predictable success to arrive at the claimed invention.
While the prior art does not expressly disclose that the above sequence – where its system presents its washed panes at a first station, lifts them to apply spacer at a second station, and returns the spacer applied lite to be mated with a topping lite at the first station before delivering the resultant assembly to a third, filling station comprises carrying out all of these movements between stations via rotating a robot clockwise/counterclockwise between these stations as needed, the prior art does teach combinations of rotation/translation via robot arms, these being conventional movements for a common articulating robot arm, which are taught throughout Donohue ‘921, wherein these arms (130/242/238) may rotate around their bases to move panes between different stations of racks/conveyors/applicators/etc disposed around the periphery of said arms (throughout, e.g. [FIGS. 2, 4, 6-8, 11-13, 15-18]).  It is believed it would have been prima facie obvious to orient these stations for picking/pressing, spacer applying, and filling around a robot arm as needed, using only known means of movement & pane processing, predictably resulting in the same products via a different factory footprint as needed.  Further, Examiner notes Macarei, which also teaches a rotating robot picker (1) which can lift and transport work between stations (3/4/5/6) arranged about its periphery to perform processing steps as needed (throughout, e.g. abstract, [FIG. 1]).  It would also have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Macarei with those of Donohue ‘921 & Donohue ‘978, in order to perform all forward/backward movements between the first/second/third stations via a known peripheral layout & transporting means with predictable success.
With regard to claims 2-3 & 7, Donohue ‘921 does not expressly disclose loading/removing its panes to/from the input/output stations’ conveyors manually, but rather, automatically/silently; however, the broad placement/removal of work into/out of a system, and doing so either by automated robot or manually would each have been prima facie obvious for one of ordinary skill in the art, as these represent the only two possibilities; see also MPEP 2144.04(III).
With regard to claim 4, Donohue ‘978 teaches receiving a primary-sealed IGU via a conveyor and applying edge sealant everywhere except a corner to allow for gas-filling with a lance (throughout, e.g. [0052 & FIG. 2]).
With regard to claims 5-6, Donohue ‘978 does not expressly disclose conveying into a “gas press”/to a fourth partial edge seal station, however, this reference seals/presses, fills the IGU assembly with a non-air gas as stated above, and corner seals at the filling location afterward, and it would have been prima facie obvious to perform any of these steps in these common sequential stations rather than in tandem (as also in claim 1 and as described in Donohue ‘921 [0010]).


Examiner also notes US 2018/0355657 & US 2011/0000082
as relevant to the pending claims




Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 17, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily directed toward the claims as amended but are not persuasive.  
With regard to Applicant’s unexplained assertion that Donohue ‘921 discloses carrying out all steps at a single station, such is still not understood; the prior art clearly teaches the conventional use of a plurality of workstations throughout.  Applicant’s argument that it would not have been obvious to modify the combined wetting/filling steps taught in exemplary methods of Donohue so that filling is instead carried out in a separate station is not persuasive – as noted previously, both Donohue ‘921 & Donohue ‘978 each discuss delivering preassembled, sealed IGUs to a gas filling station as a known alternative to wetting/filling in one station, and either of these known options would have been prima facie obvious to one of ordinary skill to select as desired at the time of Applicant’s invention.  Applicant’s assertion that Donohue ‘921 somehow ‘teaches away’ from such an option is unexplained and not persuasive.  In addition to teaching the conventional progression of a pane from first station to second sealant applicator station, and regression to said first station for wetting out onto a second pane, Donohue ‘921 also states that typically in this art, one will either wet out & fill the assembled panes in a single station or carry out these two steps in two separate stations.  Filling either at a mating station or at a new, separate station were each taught as being well-known, obvious alternatives in this art, each of which had well-understood advantages and disadvantages.  Thus, the prior art, which teaches presentation of panes in a first station, spacer application in a second station, and pane assembly back at this first station [0148], then further suggests conventionally carrying out filling of the mated panes in a separate, third station, along a sequence of many other specialized processing stations [0010].  Additionally, Donohue ‘978 was also cited as a common example of receiving a previously ‘primary sealed’ IGU (i.e. mated panes with spacer therebetween) at a filling station and injecting gas therein.
With regard to Applicant’s additional amendments to a rotating robot, such were also well-known in this art at the time of invention, and do not appear to serve to further distinguish the claimed method over the prior art.  As shown for example by Donohue ‘921 and its various rotating robots, as well as those of Breillac, Rousse, Macarei, etc, it was also well-known in this art at the time of Applicants’ invention to arrange any work-processing stations around the periphery of an articulating robot gripper arm which can carry work between stations, such that the prior art sequence of presenting panes, moving to another station to apply spacers, returning for assembly with topping panes, and subsequent gas filling of the assembly at another station would result in the claimed sequence of rotations when such stations are arranged around the periphery of such a transport arm.  Typically, the rearrangement of the locations of known parts is considered to be obvious when no new & unexpected result is produced (see MPEP 2144.04(VI)C).  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745